Citation Nr: 1026915	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for chronic bronchitis.  

3.  Entitlement to service connection for chronic chest pain.

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served with the Mississippi Army National Guard for 
nearly twenty-eight years, from 1976 to 2004.  He was activated 
for service in support of Operation Enduring Freedom in January 
2003, and was discharged on account of physical disability in 
April 2004.  He had six months of prior active duty.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this case in July 2008 for additional 
development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's instant 
service connection claims.

As part of a VA Form 21-526, received by VA in January 2007, the 
Veteran indicated that he had applied for Social Security 
Administration (SSA) disability benefits.  He added that he was 
unable to work due to chronic difficulties with his lungs.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that where there is notice the Veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents when there exists a reasonable possibility that the 
records could help the Veteran substantiate the claim for 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); 
see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  
Although VA is not obligated to follow a determination made by 
SSA, these records may be relevant to all the matters currently 
on appeal.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put 
on notice of SSA records prior to issuance of final decision, 
Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This appeal must therefore be remanded to obtain the Veteran's 
complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, directly from 
the SSA, complete copies of any determination 
on a claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these records 
is negative, that should be noted and the 
Veteran must be informed in writing.

2.  Thereafter, and following any 
additionally-indicated development, the 
RO/AMC should readjudicate the appeal.  If 
the benefits sought on appeal are, in any 
respect, not granted in full, the RO/AMC 
should issue the Veteran and his 
representative a supplemental statement of 
the case and provide an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


